DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9420075, 9723117, 9811184, 10528199, 11093001 and 11093000 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 21 and 39-40, they recite, among other features, “a contact element located within an interior of the cardboard housing, the contact element responsive to the input device and the contact element moveable within the interior of the cardboard housing between at least a first position and a second position, wherein in the second position a surface of the contact element is configured to generate a detectable touch event at the touch-screen display of the mobile electronic device”.
The Prior Art discloses a housing that receives a mobile device having a touchscreen display with an input device accessible from an exterior of the housing and coupled to a contact element in the interior of the housing that generates a touch on the touchscreen display of the mobile device. The Prior Art does not disclose a contact element located within an interior of the cardboard housing, the contact element responsive to the input device and the contact element moveable within the interior of the cardboard housing between at least a first position and a second position, wherein in the second position a surface of the contact element is configured to generate a detectable touch event at the touch-screen display of the mobile electronic device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 13, 2022